Citation Nr: 1630969	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-18 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss prior to October 1, 2015.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss on or after October 1, 2015.

3.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

4.  Entitlement to an effective date earlier than September 26, 2008, for the assignment of a 10 percent evaluation for hypertension.

5.  Whether the combined service-connected disability evaluation of 20 percent, effective September 26, 2008, is correct.

6.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Brian S. Wayson, Attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to November 1974 and from October 1984 to April 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

During the course of the appeal, in an April 2011 rating decision, the RO granted service connection for right ear hearing loss and assigned a noncompensable evaluation, effective from March 10, 2009.  In a January 2016 rating decision, the RO increased the evaluation for bilateral hearing loss to 10 percent, effective from October 1, 2015.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2016 statement, the Veteran's attorney indicated that the Veteran wanted to testify at a videoconference hearing before a Veterans Law Judge.  A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person. 38 C.F.R. § 20.700 (2015).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, the AOJ must schedule the appellant for the requested hearing.  As videoconference hearings are scheduled by the AOJ, a remand is necessary. See 38 C.F.R. §§ 20.700, 20.704(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing at the RO in Portland, Oregon, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




